 



Exhibit 10.1
Georgia-Carolina Bancshares, Inc. (the “Company”) does not have a written
employment agreement with Bradley J. Gregory, Senior Vice President and Chief
Financial Officer of the Company. Mr. Gregory receives an annual salary of
$120,000 per year with an annual incentive plan enabling him to earn an
additional $20,000. Mr. Gregory will be eligible for annual stock option grants
as determined by the Board of Directors of the Company, and received an initial
option grant to purchase 3,000 shares. In addition, Mr. Gregory is entitled to
the following fringe benefits: medical, dental, life and disability insurance,
and he may participate in the Company’s 401(k) plan after one year of service.

 